DETAILED ACTION
This Office Action is in response to the Applicant’s Communication filed on 01/08/2020.  In virtue of the response:
Claims 1-20 are pending in the instant application.
Claims 1-13 are currently amended.
Claims 14-20 are newly added.
The references cited in the Information Disclosure Statement (IDS) filed on 10/24/2019 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2, 4A-4D, 5, 7 and 9-11 are not in clear version. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, lines 5-6, “a” should be changed to --the-- before “quality factor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAI et al (NPL - “Cryogenics for the KEKB Superconducting crab cavities” - 06/2010, (NAKAI)).
Regarding claim 1, NAKAI discloses a method for determining a quality factor of an accelerating superconducting cavity of a particle accelerator (abbreviated, Fig. 1), the method comprising:
determining a heat load (corresponding to the RF loss of the cavity, page 3835, second column) to which a cryomodule (Fig. 1) having the accelerating cavity (cavities) and a bath of cryogenic fluid (e.g., helium, nitrogen) (Fig. 1) is subjected; and
determining a quality factor (Q-factor) based on the determination of the heat load during the operation of the particle accelerator (the Q-factor is calculated from the RF losses of the cavity by “horizontal test stand” or “beam lines” during the operation of the accelerator, Figs. 2-3; page 3835, second column; page 3836).
Regarding claim 2, NAKAI discloses the method wherein determining the heat load and determining the quality factor are carried out simultaneously (as measurement in Figs. 2-3; page 3835, second column) and in real time (for a period of time, page 3834, second column).
Regarding claim 3, NAKAI discloses the method wherein the determining the heat load comprises the use of a state observer (the liquid helium level, page 3835, second column).
Regarding claim 7, NAKAI discloses the method for operating a particle accelerator (Fig. 1) having at least one accelerating cavity (cavities, Fig. 1), the operating method comprising implementing the method for determining a quality factor (Q-factor) of at least one accelerating cavity (the Q-factor is calculated from the RF losses of the cavity, page 3835, second column), .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAI.
	Regarding claims 9-13, NAKAI does not specifically disclose a device having hardware and/or software elements, a computer program product or a non-transitory computer-recording medium to implement/execute the method of claim 1.
	However, as expressed in Figs. 2-3, the measurements of the Q-factor are obviously carried out from a device/computer/hardware having software elements with description of the data points of measurements.
Accordingly, providing the device having hardware and/or software elements, the computer program product or the non-transitory computer-recording medium to implement/execute the measurements of the Q-factor would have been deemed obvious to one having skill in the art.
.

Allowable Subject Matter
Claim 4-6, 8, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844